DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 2-5, 8, 15-17 and 31-33 are objected to because of the following informalities:  
In claim 2 line 2, change “one agent” to “one skin well-being agent”
In claim 8 line 2, change “wellbeing” to “well-being” for consistency
In claim 15 line 3, change “points” to “point”
In claim 15 line 4, change “points” to “point”
In claim 16 line 6, change “at angle” to “at an angle” 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 7-8 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 

Claim 7 recites the limitation “an amount of 1-300 wt% based on the total weight of the intimate skin conditioner veil” rendering the claim indefinite. The veil comprises the skin well-being agent and carrier substance (claim 1 2nd page, lines 5-7). Since the skin well-being agent and carrier substance make up part of the veil, their total weight cannot be greater than 100% of the veil, which would occur if the only materials of the veil were the skin well-being agent and carrier substance. 
Additionally, claim 7 recites the limitation "the total weight" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 8 recites the limitation "the total weight" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 16 recites the limitation "the intermediate transition point" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes this is understood as “an intermediate transition point” that occurs anywhere along the side edge. 
Additionally, Claim 16 recites the limitation "< 180° - (α)" in line 6 which renders the claim indefinite.  There is insufficient antecedent basis for “(α)” in the claim. For examination purposes this is understood to refer to “an angle, which is > 90°” in line 4. The limitation "< 180° - (α)"  is interpreted as “less than 180° minus the angle greater 
Dependent claim 17 is similarly rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter since it depends directly or indirectly on rejected claim 16 and therefore, contains the same deficiencies. 

Claim 17 recites the limitations of “the angle” (4 instances), render the claim indefinite as it is unclear which angle these refer to, the angle of claim 16 line 4 or the angle of line 5. For examination purposes, the limitations “wherein the angle is smaller…” (lines 1-2) and “the angle is smaller…” (line 3) are understood as the angle of “< 180° - (α)”. The angle of “than the angle” (line 4) is understood as “an angle”. 

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


6.	Claims 1-2, 5, 9, 11, 13-17 and 19-20 are rejected under 35 U.S.C. 103 as obvious over Brooks (US 2007/0077860 A1).
Regarding claim 1, Brooks discloses an intimate skin conditioner veil (peri-pubic light compression panel with a medicament 30,40) configured to be positioned in an undergarment so that the veil covers a mons pubis in front of an anterior labia commissure of a female user, without covering any part of a vulval vestibule area of the user (Figs. 2, 4, abstract lines 1-4, ¶ 0018 lines 6-11).
Brooks further suggests wherein the veil is substantially non-absorbent, as Brooks teaches occlusive dressings with moisture retaining/applying properties (¶ 0022 lines 15-20) which maintain a moist environment by reducing absorptive properties, and is interpreted as substantially non-absorbent. 
the veil has a longitudinal central line extending in the longitudinal direction of the veil, and a first extension in the longitudinal direction, between a front end and a rear end of the veil, and a second extension in a transverse direction perpendicular to the longitudinal central line (Annotated Fig. 1 below).

    PNG
    media_image1.png
    393
    575
    media_image1.png
    Greyscale

Annotated Fig. 1: Brooks Fig. 2 indicating claimed features of the invention including the front and rear ends, the longitudinal central line, the first and second extensions, and the lengths.

Brooks further discloses the veil comprises a front edge and first and second side edges, the front edge intersects the first side edge at a first front transition point and intersects the second side edge at a second front transition point (Annotated Fig. 2 below), 

    PNG
    media_image2.png
    328
    585
    media_image2.png
    Greyscale

Annotated Fig. 2: Brooks Fig. 2 indicating claimed features of the invention including the front, side and rear edges (claim 11) and transition points.


Attorney Docket No. the veil has a garment facing side (side of panel toward front side 23 of undergarment, Fig. 4) and a skin contacting side (side of panel away from front side 23 of undergarment, Fig. 4), the garment facing side and the skin contacting side face away from one another (Figs. 3A, 4), and the veil comprises a garment facing layer (compression panel 36), as Brooks specifies the compression panel (36) to be the layer that is attached to the inside surface of the front side 23 (¶ 0018 lines 6-9), arranged on the garment facing side of the veil, and a space creating layer (covering layer 32 and medicament layer 34) arranged on the skin contacting side of the veil (Fig. 3A, ¶ 0022 lines 1-4), the veil further comprises an additive composition (within medicament layer 34) in the form of either: a skin well-being agent, Brooks lists aloe, moisturizers or antibiotics (¶ 0022 lines 13-22); or the skin well-being agent and a carrier substance carrying the skin well-being agent, Brooks discloses silicone gel being the carrier that is impregnated with wound healing adjuncts (¶ 0022 lines 13-22), and the additive composition comprising the skin well-being agent is comprised in a loft layer (34) or a loft portion of the space creating layer (Fig. 3A, ¶ 0022 lines 1-4).
Brooks does not specify a) the veil being configured to absorb 0.9% by weight sodium chloride solution in an amount of 0-2 times a weight of the veil and b) the length 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have chosen the non-absorbent occlusive dressing material for the device of Brooks, to be configured to absorb 0.9% by weight sodium chloride solution in an amount of 0-2 times a weight of the veil in in order to allow for moisture application to the skin within the veil environment, and since discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 
Although, Brooks shows L1 is roughly equal to L2, since the front and rear edges are substantially straight transversal lines (Annotated Fig. 1), as the Brooks device is not necessarily drawn to scale, Brooks is still silent to the length (L1) of the main portion being at least 50% of the total longitudinal length (L2) of the veil. One of ordinary skill in the art would be motivated to change the lengths of the Brooks device to allow for customization of the individual wearer and to follow the shape of the individual’s body. 
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a trapezoidal shape of the Brooks device with L1 of the main portion at least 50% of L2, to allow for customization of the individual wearer and to follow the shape of the individual’s body, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.



Regarding claim 9, Brooks further discloses wherein the additive composition (within 34 of space creating layer 32, 34) comprising the skin well-being agent is located on the skin contacting side of the veil, since layers 32, 34 of the Brooks device faces the skin (Fig. 3A). 

Regarding claim 11, Brooks further discloses the veil (30,40) further comprising a rear edge which extends substantially in the transverse direction of the veil, at the rear end of the veil, the rear edge intersecting the first side edge at a first rear transition pointPatent Attorney Docket No. and intersecting the second side edge at a second rear transition point, whereby the first and second side edges extend between respective ones of the front transition points and respective ones of the rear transition points, and the main portion extends in the longitudinal direction between the front transversal line and a straight rear transversal line between the first and second rear transition points, wherein the straight rear transversal line is perpendicular to the longitudinal central line (Annotated Figs. 1-2 above).

Regarding claim 13, Brooks shows L1 is roughly equal to L2, since the front and rear edges are substantially straight transversal lines according to the trapezoidal shape of the Brooks device, towards the rear end of the veil (Annotated Figs. 1 above, ¶ 0018 
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a trapezoidal shape of the Brooks device with the ratio L1/L2 is 0.5-1, to allow for customization of the individual wearer and to follow the shape of the individual’s body, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 14, Brooks further discloses wherein the main portion is tapered, according to the trapezoidal shape of the Brooks device (¶ 0018 lines 1-3),Patent such that a straight line between the first front transition point and the first rear transition point is inclined in relation to the front transversal line at an angle, which is smaller than 90° (Annotated Fig. 3 below).

    PNG
    media_image3.png
    326
    358
    media_image3.png
    Greyscale

Annotated Fig. 3: Brooks Fig. 2 indicating a straight line between the first front/rear transition points creates an angle smaller than 90° with respect to the front transversal line.

Regarding claim 15, Brooks further discloses wherein the first side edge has a curved concave shape between the first front transition point and the first rear transition point, and the second side edge has a curved concave shape between the second front transition point and the second rear transition point (Annotated Fig. 4 below) and as Brooks teaches the trapezoidal shape that curves to follow the shape of the body (¶ 0018 lines 1-4).

    PNG
    media_image4.png
    243
    306
    media_image4.png
    Greyscale

Annotated Fig. 4: Brooks Fig. 2 indicating curved concave shapes between transition points.

Regarding claims 16-17, all of the elements of the current invention have been substantially disclosed by Brooks, as applied above in claim 15. Brooks further discloses the first and second side edges change curvature, as suggested by the curved concave shapes (Annotated Fig. 4 above) the curvature change such that a straight line between the rear transition point and the intermediate transition point, interpreted as any point along the curve, is inclined in relation to the rear transversal line at an angle (first angle) greater than 90° and a straight line between the first front transition point and the intermediate transition point is inclined in relation to the front transversal line at angle (second angle) (Annotated Fig. 5 below). Although the Brooks device is not specified to be drawn to scale, given that it is a general trapezoid shape that is wider in the front end than the rear end with concavely-curved sides (¶ 0018 lines 1-4, see Annotated Fig. 5 below), this will necessarily be true. 
Brooks is silent to that angle being less than 180° minus the first angle (claim 16) and smaller than the angle between the rear transversal line and the straight line between the rear transition point and the first rear transition point and the first front transition point, and the angle is smaller than the angle between the straight line and the front transversal line (claim 17). 

    PNG
    media_image5.png
    516
    679
    media_image5.png
    Greyscale

Annotated Fig. 5: Brooks Fig. 2 indicating angles of the device as described in claims 16-17.

Since Brooks does teach a trapezoidal shape that curves to follow the shape of the individual’s body (¶ 0018 lines 1-4) as well as various styles and shapes including low-rise or high cut (¶ 0019 lines 1-5) and a non-limiting size (¶ 0019 line 14), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have changed the shape/size of the article, for example by shortening the front length of the article to accommodate shorter torsos, or varying the angle of the curve to better mimic the shape of a user’s leg according to the different fits of different styled undergarments. Doing so would form a device where a second angle is less than 180° minus the first angle and smaller than the angle between the rear transversal line and the straight line between the rear transition point and the first rear transition point and the first front transition point, and the angle is smaller than the angle between the straight line and the front transversal line. A change in form or shape is In re Dailey et al., 149 USPQ 47.

Regarding claims 19-20, Brooks further discloses the space creating layer (32, 34) is a combined layer, or multilayer layer, comprising the loft layer or portion (34) and a top sheet, or top sheet portion (32), the loft layer or portion (34) being positioned between the garment facing layer (36) and the top sheet or top sheet portion (32) (Fig. 3A, ¶ 0022 lines 1-4). 

7.	Claim 3-4, 12, 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Brooks in view of Carlozzi (US 2010/0152687 A1).
Regarding claims 3 and 31, all of the elements of the current invention have been substantially disclosed by Brooks, as applied above in claim 2, except for wherein the additive composition comprises the skin softening agent in the form of an occluding fat. 
Carlozzi, however, teaches a feminine undergarment in the same field of endeavor (Carlozzi Fig. 1), comprising active agents such as petrolatum (Carlozzi ¶ 0112), for its lubricating effects (as motivated by Carlozzi ¶ 0112). Applicant indicates petrolatum as a skin softening agent in the form of an occluding fat (specification p. 8 lines 20-21). 	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included petrolatum in the medicament layer of the Brooks device, as a skin softening agent in the form of an occluding fat, as taught by Carlozzi, to provide lubrication.

Regarding claims 4 and 32, all of the elements of the current invention have been substantially disclosed by Brooks, as applied above in claim 2, except for wherein the additive composition comprises the skin softening agent in the form of moisture binding substances. 
Carlozzi, however, teaches a feminine undergarment in the same field of endeavor (Carlozzi Fig. 1), comprising active agents such as lactic acid (Carlozzi ¶ 0102) or allantoin (Carlozzi ¶ 0107) for their probiotic (as motivated by Carlozzi ¶ 0102) and skin rejuvenating (as motivated by Carlozzi ¶ 0107) effects, respectively. Applicant indicates lactic acid and allantoin as a skin softening agent in the form of moisture binding substances (specification p. 8 lines 21-24). 	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included lactic acid or allantoin in the medicament layer of the Brooks device, as a skin softening agent in the form of a moisture binding substance, as taught by Carlozzi, to provide probiotic and/or rejuvenating benefits. 

Regarding claim 12, all of the elements of the current invention have been substantially disclosed by Brooks, as applied above in claim 1. Brooks further teaches the panel to be in a trapezoidal shape that curves to follow the shape of the individual’s body (Fig. 2, ¶ 0018 lines 1-4), with a front transversal width, along the front edge (see Annotated Fig. 2 above), and a rear transversal width, along the rear edge (see Annotated Fig. 2 above). Because Brooks does not specify the device to be drawn to 
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a trapezoidal shape of the Brooks device with a ratio of W1/W2 of 1.1-6.6, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Brooks is still silent to the front transversal width from 100-240 mm, and a rear transversal width from 25-95 mm. 
Carlozzi, however, teaches a feminine undergarment in the same field of endeavor (Carlozzi Fig. 1), and suggests a reasonable size for a peri-pubic device. Carlozzi teaches the lateral dimension from the left to right side of the device at a longitudinal mid-point to be from 3 cm to about 20 cm (Carlozzi Figs. 1A-C, ¶ 0130 lines 18-21), or 30-200 mm, and teaches the article wider at the front than at the rear (Carlozzi Fig. 1A). One of ordinary skill in the art would reasonably choose the size of the device to be complementary to the size of the pubic area of the individual. 
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have chosen a value for W1 at a higher end of the range taught by Carlozzi, and a value for W1 at a lower end of the range taught by Carlozzi, to maintain a trapezoidal shape that aligns with the pubic area of the user, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in In re Aller, 105 USPQ 233, and also in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 33, all of the elements of the current invention have been substantially disclosed by Brooks, as applied above in claim 5, except for the cooling agent including at least one of ketals, carboxamides, cyclohexyl derivatives, cyclohexanol derivatives, menthol derivatives, camphor, borneol, eucalyptol, methyl salicylate, tea tree oil, or eucalyptus oil. 
Carlozzi, however, teaches a feminine undergarment in the same field of endeavor (Carlozzi Fig. 1), comprising active agents such as eucalyptus (Carlozzi ¶ 0097), menthol (Carlozzi ¶ 0105) or tea tree oil (Carlozzi ¶ 0115) for their cooling (as motivated by Carlozzi ¶ 0105) and antibacterial (as motivated by Carlozzi ¶ 0115) effects, respectively. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included cooling agents such as eucalyptus oil, menthol or tea tree oil in the medicament layer of the Brooks device, as taught by Carlozzi, to provide cooling and antibacterial benefits.

8.	Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Brooks in view of Dvoracek (US 2003/0206979 A1).

Brooks is silent to the carrier substance including at least one of propylene glycol, water, dimethycone, oil, petrolatum, and alcohol (claim 6), the combined amount of skin well-being agent and any carrier substance is present in the veil in an amount of 1-300 wt% based on the total weight of the intimate skin conditioner veil (claim 7), and a combined amount of skin well-being agent and polyethylene glycol is 1-100 wt% based on the total weight of the veil (claim 8). 
Dvoracek, however, teaches a composition for body-facing surfaces of articles in the same field of endeavor (Dvoracek abstract), with an additive composition in the form of a skin well-being agent, such as the extracted botanical actives (¶ 0014 lines 17-19), and the carrier substance carrying the skin well-being agent, wherein the carrier substance includes a hydrophilic solvent (Dvoracek ¶ 0066 lines 7-9), which can be water, propylene glycol (Dvoracek ¶ 0014 lines 10-19). Dvoracek also teaches an alcohol in the composition (Dvoracek ¶ 0014 lines 13-14). These hydrophilic solvents are chosen to offer hydrophilic characteristics to the composition to bring lipids into the skin barrier (as motivated by Dvoracek ¶ 0066 lines 1-9). Dvoracek further teaches the hydrophilic solvent to be polyethylene glycol to provide a solid medium for the solvent and reduce tendency to migrate and improve transfer of the composition to the wearer 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the carrier of silicone gel of the Brooks device with the hydrophilic solvent such as water, alcohol, or propylene glycol (claim 6) and/or polyethylene glycol (claim 8), as taught by Dvoracek, as the substitution would achieve the predictable result of bringing an active agent into contact with the user’s skin. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary the amount of composition in the veil, such as between 1-300 wt% (claim 7) and 1-100 wt% (claim 8) to optimize the veil to the desired properties between reducing abrasion and minimizing migration of the composition, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

9.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Brooks in view of Moscherosch (WO 2016/018338 A1; see US 2017/0216080 A1 for citations).
Regarding claim 18, all of the elements of the current invention have been substantially disclosed by Brooks, as applied above in claim 1. Brooks specifies the device to be flexible to allow for use under regular clothing (Brooks ¶ 0019 lines 6-8) but is silent to a Gurley stiffness. 
Moscherosch, however, teaches an article pertinent to the problem of forming a flexible article for use under clothing (Moscherosch ¶ 0007), being made of fibers such as polyester (Moscherosch ¶ 0040 line 16). Both Brooks and Applicant have specified polyester to be a suitable material (Brooks, ¶ 0022 lines 4-8, specification p. 6 lines 28-30). Moscherosch teaches the possible Gurley stiffness between 2-300 mg (Moscherosch ¶ 0033 lines 5-8). One of ordinary skill in the art would reasonably choose a material with a Gurley stiffness that maintains flexibility and comfort of the device.  
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a material with a Gurley stiffness between from 2-300mg, as suggested by Moscherosch, to between 5-300 mg, to optimize flexibility and comfort, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233, and also in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Double Patenting
10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
11.	Claims 1, 11-14 and 19-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12-15 and 20-21 of copending Application No. 16/313,577 in view of Carlozzi (US 2010/0152687 A1). 
It is noted that the limitations regarding the space-creating layer of the present application, represent a generic layer of the nonwoven material of the space creating layer of the copending Application No. 16/313,577. Claims 1, 12-15 and 20-21 of copending Application No 16/313,577 teach all of the elements of claims 1, 11-14 and 19-20 of the present application except for “coated with a lubricating coating composition for use in hygiene products at least on the skin contacting side of the veil to be in contact with the skin of the user during use of the veil”. However, Carlozzi teaches a veil further comprising active agents (Figs. 1A-C, ¶ 0094 lines 1-3, 17-18, for example lubricating agents such as petrolatum ¶ 0112), to deliver active agents to the skin of the user. 

Claim 1 of the copending application teaches all of the elements of claim 1 of the present application. 
Claim 12 of the copending application teaches all of the elements of claim 11 of the present application. 
Claim 13 of the copending application teaches all of the elements of claim 12 of the present application. 
Claim 14 of the copending application teaches all of the elements of claim 13 of the present application. 
Claim 15 of the copending application teaches all of the elements of claim 14 of the present application. 
Claim 20 of the copending application teaches all of the elements of claim 19 of the present application. 
Claim 21 of the copending application teaches all of the elements of claim 20 of the present application. 
This is a provisional nonstatutory double patenting rejection.

12.	Claims 1 and 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3, 5, 8-11, 13-15 and 17 of U.S. Patent No. 10,575,995 B2 in view of Brooks (US 2007/0077860 A1). 

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an additive composition in the device of Patent No 10,575,995, to supply medication to the skin.
Claim 1 of the patent teaches all of the elements of claim 1 of the present application. 
Claim 2 of the patent teaches all of the elements of claim 11 of the present application. 
Claim 3 of the patent teaches all of the elements of claim 14 of the present application. 
Claim 5 of the patent teaches all of the elements of claim 15 of the present application. 
Claim 8 of the patent teaches all of the elements of claim 16 of the present application. 

Claims 10 and 13 of the patent teaches all of the elements of claim 12 of the present application. 
Claim 14 of the patent teaches all of the elements of claim 18 of the present application. 
Claim 15 of the patent teaches all of the elements of claim 19 of the present application. 
Claim 17 of the patent teaches all of the elements of claim 20 of the present application. 

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER K BARNWELL whose telephone number is (571)272-6320.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/HEATHER K BARNWELL/           Examiner, Art Unit 3781                                                                                                                                                                                             	04/09/2021
/TATYANA ZALUKAEVA/           Supervisory Patent Examiner, Art Unit 3781